Citation Nr: 0630695	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right arm as secondary to service-connected degenerative 
joint disease of the lumbar spine.

2.  Entitlement to service connection for nerve damage of the 
right leg as secondary to service-connected degenerative 
joint disease of the lumbar spine.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 2001 and January 2003 by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2004, the Board remanded this case to the RO for 
development action.  The case was returned to the Board in 
June 2006.


FINDINGS OF FACT

1.  There is no competent medical evidence that degenerative 
joint disease of the lumbar spine caused or worsened nerve 
damage of the right arm or nerve damage of the right leg.

2.  The veteran's disability of the lumbar spine has been 
primarily manifested during the appeal period by moderate to 
severe limitation of motion, without ankylosis, and 
subjective complaints of low back pain.

3.  There is no evidence of record that any physician or any 
non-physician vocational expert familiar with the veteran's 
educational, occupational, and medical history has ever found 
that he is not able due to symptomatology of his service-
connected lumbar spine disability to obtain and maintain 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for nerve damage of 
the right arm and right leg as secondary to service-
connected degenerative joint disease of the lumbar spine 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 40 percent for degenerative joint 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2003); 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in December 2001, November 2002, and February 
2003 by the RO and in March 2005 by the AMC satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issues decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claims decided herein.

Secondary Service Connection Claims 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).

Because it is a question the answer to which requires medical 
judgment, the question of whether one disability is 
proximately due to or the result of a service-connected 
disease or injury or has been worsened by a service-connected 
disease or injury is a question on which the only probative 
evidence would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2006).

In the veteran's case, he has alleged that his service-
connected disability of degenerative joint disease of the 
lumbar spine caused him to have disabling nerve damage of 
his right arm and right leg.  However, while the veteran 
may provide competent lay evidence [evidence not 
requiring that the proponent have specialized education, 
training, or experience, see 38 C.F.R. § 3.159(a)(2)], he 
is not qualified to offer an opinion on a question of 
medical diagnosis or on a question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

There is no medical opinion of record by a physician 
addressing the question of the relationship, if any, 
between the veteran's service-connected disability of 
degenerative joint disease of the lumbar spine and his 
claimed nerve damage of the right arm and right leg.  A 
remand order of the Board's September 2004 remand 
directed that a VA medical examination of the veteran be 
scheduled, to include neurological examination of his 
right upper extremity and right lower extremity, and that 
VA obtain a medical opinion from the examining physician 
on the question of the relationship, if any, between the 
veteran's service-connected disability of degenerative 
joint disease of the lumbar spine and his claimed nerve 
damage of the right arm and right leg.  Such examination 
was scheduled for February 1, 2006, at the VA Medical 
Center (VAMC) in Memphis, Tennessee.  The veteran failed 
to report for the scheduled examination and did not state 
a reason to the VAMC or to the RO for his failure to 
report.

When entitlement to benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with this section.  Examples of good cause 
include, but are not limited to, the illness of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2006).

Without good cause, the veteran failed to report for the VA 
examination which may have resulted in a medical opinion 
favorable to his secondary service connection claims, so 
those claims must be rated on the evidence of record.  The 
evidence of record contains no probative evidence in support 
of the claims, there being no medical opinion of record 
showing that the veteran's degenerative joint disease of the 
lumbar spine caused or aggravated any nerve of any extremity 
of his body.  The Board must, therefore, conclude that the 
preponderance of the evidence of record is against the claims 
for secondary service connection for nerve damage of the 
right arm and right leg, and entitlement to those benefits is 
not established.  See 38 C.F.R. § 3.310(a), (b); Allen, 
supra.  

Increased Rating Claim

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The veteran's service-connected lumbar spine disability, 
which has been involved degenerative joint disease and 
degenerative disc disease, has been rated by VA as 
degenerative arthritis of the spine and as intervertebral 
disc syndrome.  The applicable rating criteria for 
intervertebral disc disease were amended effective 
September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002).  These changes were incorporated into subsequent 
changes to the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, which are 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a non-compensable evaluation was 
assigned for post-operative, cured intervertebral disc 
disease.  A 10% rating required evidence of mild 
intervertebral disc disease.  A 20% evaluation necessitated 
evidence of moderate intervertebral disc disease with 
recurring attacks.  A 40% rating required evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this former diagnostic code, 
60%, necessitated evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also, according to the new law, Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003) and Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

Considering the veteran's claim on appeal for an evaluation 
in excess of 40 percent for a lumbar spine disability, it is 
noted that under the former criteria the maximum schedular 
evaluation under either Diagnostic Code 5003, pertaining to 
degenerative arthritis, and Diagnostic 5292, pertaining to 
limitation of motion of the lumbar spine, is 40 percent, 
which is the rating already in effect for the veteran's 
service-connected lumbar spine disability, so a higher 
evaluation is not available under those diagnostic codes.

The United States Court of Appeals for Veterans Claims 
(Court) has held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran, 
as discussed above, is currently in receipt of the maximum 
evaluation possible under the former Diagnostic Code 5292 for 
application to limitation of motion of the lumbar spine.  
Thus, application of the provisions of 38 C.F.R. §§ 4.40, 
4.45 and the holding in DeLuca does not support an allowance 
of an evaluation higher than 40 percent.  Additionally, while 
the physician who conducted a spine examination of the 
veteran in February 2003 reported that it was "conceivable" 
that a flare-up of back pain might produce some functional 
loss, he went on to say that it was not possible medically to 
determine any additional limitation of motion of the 
veteran's low back which might occur in such circumstances.

Under former Diagnostic Code 5293, a schedular evaluation of 
60 percent for pronounced intervertebral disc syndrome would 
require neurological findings and manifestations, but the 
competent medical evidence of record in this case contains no 
clinical findings showing any neurological symptoms of the 
spine or of the lower extremities associated with the 
veteran's service-connected lumbar spine disability prior to 
September 23, 2002, the effective date of the amendments to 
the rating criteria of that diagnostic code, so as to warrant 
a schedular rating higher than 40 percent.

There is thus no reasonable basis on which to allow 
entitlement to a disability evaluation higher than 40 percent 
for the period prior to September 23, 2002.

Considering the veteran's claim on appeal for an evaluation 
in excess of 40 percent for his service-connected lumbar 
spine disability under the amendments to Diagnostic Code 5293 
which were effective September 23, 2002, to September 25, 
2003, and under new Diagnostic Codes 5242 and 5243 in effect 
from September 26, 2003, to the present, it is first noted 
that because there is no competent medical evidence of record 
showing that any physician during the period of time in 
question prescribed bed rest in the veteran's case for 
symptomatology found by the physician to be associated with 
the veteran's service-connected lumbar spine disability, the 
veteran's increased rating claim on appeal may not be 
considered under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1 (effective from 
September 26, 2003).

Considering the matter of the appropriate evaluation for the 
veteran's service-connected lumbar spine disability under 
Diagnostic Codes 5242 and 5243 and the General Rating Formula 
for Diseases and Injuries of the Spine (the ratings of which 
take into account pain, aching, or stiffness in the area of 
the spine affected by disease or by residuals of an injury, 
so as to vitiate any effect of 38 C.F.R. §§ 4.40, 4.45, and 
the holding in DeLuca on ratings of spinal disabilities under 
the revised rating criteria), an evaluation of 50 percent 
would require a showing by competent and credible evidence of 
record of unfavorable ankylosis of the entire thoracolumbar 
spine.  Because it is undisputed that the veteran has never 
suffered ankylosis of his spine or of any segment of his 
spine, and no treating or examining physician has ever so 
found, he is not entitled to an evaluation higher than 40 
percent for his lumbar spine disability for the period 
commencing September 23, 2002. 

The veteran failed to report for a VA peripheral nerves 
examination which had been scheduled for a date in February 
2006 for the purpose of having a physician determine whether 
the veteran currently has any neurological manifestations of 
his service-connected lumbar spine disability, and he did not 
request postponement or re-scheduling of such examination.  
There is no competent medical evidence of record of any 
significant neurological manifestations of his service-
connected lumbar spine disability since September 23, 2002, 
and any claim for such alleged symptoms must be denied.  See 
38 C.F.R. § 3.655 (2006).   

There is no indication in the record that the veteran's 
service-connected lumbar spine disability is in any way 
exceptional or unusual, so he is not entitled to have the 
Board remand this matter for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash
 v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, there is no schedular or extraschedular basis on 
which entitlement to an evaluation in excess of 40 percent 
for degenerative joint disease of the lumbar spine may be 
allowed for any period of time during the appeal period of 
this case, and entitlement to such a benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5243 (2003); 38 C.F.R. §§ 4.40, 
4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).    
  
Total Rating Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  It is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2006).

A disability determination dated in March 1998 reflects that 
the veteran had been determined to be disabled for Social 
Security Administration purposes as a result of right 
shoulder impairment and multiple other musculoskeletal 
injuries sustained in February 1997 when he fell off a tanker 
truck.  

The most probative evidence on the question of whether an 
individual is or is not capable of performing substantially 
gainful work would be competent medical evidence, see 
38 C.F.R. § 3.159(a)(1), consisting of an opinion in writing 
by a physician with the training and expertise to determine 
medically whether a service-connected physical condition or 
conditions, or a service-connected mental condition or 
conditions, or a combination of service-connected physical 
and mental conditions, preclude the individual from obtaining 
and maintaining substantially gainful employment or an 
opinion in writing by a non-physician vocational expert who 
reasonably may be considered qualified by training and 
expertise to address that question.  The evidence of record 
in this case does not contain any opinion in writing by a 
physician or a non-physician vocational expert familiar with 
the veteran's educational, occupational, and medical history 
to the effect that the veteran is not able due to 
symptomatology of his service-connected lumbar spine 
disability to obtain and maintain substantially gainful 
employment.  In this regard, it is noted that, in March 2004, 
VA  received two written statements submitted by the veteran 
in support of his claim for TDIU.  

A brief statement from a private physician received in March 
2004 stated that the veteran had back pain which made it 
"impossible for him to sit for a prolonged period time 
[sic]" and numbness of the back which caused the veteran 
"to fall."  The private physician stated no basis for these 
assertions other than a subjective history presumably 
provided  to him by the veteran, who is a claimant for 
disability compensation, and the private physician reported 
no objective findings on a clinical examination of the 
veteran which might support those assertions.  

In March 2004, VA also received an undated letter to the 
veteran which stated that "we" [not identified] had 
declined to hire the veteran for employment as a commercial 
vehicle driver due to his history of a back disorder and his 
lack of a "driving history in the past two years."  

These two statements do not provide any probative evidence on 
the issue of whether the veteran is or is not able due to 
symptomatology of his service-connected lumbar spine 
disability to obtain and maintain substantially gainful 
employment.  The private physician's statement does not in 
fact address that issue.  The undated letter signed by an 
individual whom the veteran and his representative have never 
identified cannot be considered to have any probative value 
without further information identifying the writer and some 
explanation as to how the writer concluded that the veteran's 
history of a back disorder "interferes with [his] ability to 
safely operate a motor vehicle" to the degree that it 
disqualifies the veteran for employment as a truck driver.  

In sum, there is no competent and credible evidence in 
support of the veteran's claim of entitlement to a grant of 
TDIU.  Furthermore, an individual's own contention that a 
physical disability precludes him from supporting himself by 
engaging in substantially gainful employment, without any 
evidence of such a finding or conclusion by a physician or by 
a non-physician vocational expert, may not reasonably be 
considered to satisfactorily prove unemployability due to a 
service-connected disability.  Entitlement to TDIU in the 
veteran's case is not established.  See 38 C.F.R. § 4.16 
(2006).     

Benefit of Doubt Doctrine  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for nerve damage of the 
right arm as secondary to service-connected degenerative 
joint disease of the lumbar spine is denied.

Entitlement to service connection for nerve damage of the 
right leg as secondary to service-connected degenerative 
joint disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine is denied.

Entitlement to TDIU is denied.    


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


